Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 27-52 are pending in the current application.
2.	This application is a DIV of 16/797,140 02/21/2020 PAT 11,098,044; 16/797,140 has PRO 62/809,230 02/22/2019.
Information Disclosure Statements
3.	The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document CD** is cited without a date.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 34 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 lists several groups with “oxo” as a substituent yet this is not a possible optional substituent for R4 in claim 27.  Claim 37 contains a number of optional substituents on the R4 group that are not part of the description in claim 37, including those with (2-methoxyethoxy)methyl groups and the methoxyethanol group

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additional groups include the monoalkylaminoalkyl and aminoalkyl groups:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) The claims are drawn to a method of treating all neurodegenerative diseases. “Neurodegenerative disorders (NDs) consist of a large number of disorders affecting the nervous system. It includes the heterogeneous group of disorders such as Alzheimer’s disease (AD), Parkinson’s disease (PD), amyotrophic lateral sclerosis (ALS), Huntington’s disease (HD), and many more. The heterogeneous disorders are characterized by progressive and selective loss of neurons (Sheikh et al. 2013). In most cases, the loss of function of the affected neuronal type defines the major phenotype of the disease. The main cause of most NDs is still unknown and, therefore, there is no effective cure. NDs treatment depends on retardation or alleviation of symptoms (Jaiswal et al. 2012).” (Rai “The Role of PI3K/Akt and ERK in Neurodegenerative Disorders” Neurotoxicity Research (2019) 35:775–795). Examples of additional neurodegenerative diseases include: dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type ("tangle-only dementia"); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia" (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy.  There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS) , Huntington disease-like2 (HDL2) and Pantothenate kinase-associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex(PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex(ALS-PDC). Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. Leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infacts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids, Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, Infantile Refsum Disease, Niemann-Pick disease, Pelizaeus-Merzbacher disease, Sulfatide lipidosis, Amaurotic (familial) idiocy (Batten, Jansky-Bielschowsky, Kufs', Spielmeyer-Vogt  Tay-Sachs, Gangliosidosis), Gaucher's disease, Hunter's disease, Mucopolysaccharidosis, Alpers' disease or gray-matter degeneration,, Infantile necrotizing encephalomyelopathy, Leigh's disease, Subacute necrotizing encephalopathy or encephalomyelopathy. Neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.  Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.   Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.  These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and others produce progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.   Claim 30 lists  “Alzheimer's disease, frontotemporal dementia with Parkinsonism linked to chromosome 17 (FTDP-17), progressive supranuclear palsy (PSP), Pick's disease, corticobasal degeneration, multisystem atrophy (MSA), neurobasal degeneration with iron accumulation, type 1 (Hallervorden-Spatz), argyrophilic grain dementia, Down's syndrome, diffuse neurofibrillary tangles with calcification, dementia pugilistica, Gerstmann-Straussler-Scheinker disease, myotonic dystrophy, Niemann-Pick disease type C, progressive subcortical gliosis, priori protein cerebral amyloid angiopathy, tangle only dementia, postencephalitic parkinsonism, subacute sclerosing panencephalitis, Creutzfeldt-Jakob disease, amyotrophic lateral sclerosis/parkinsonism-dementia complex, non-Guamanian motor neuron disease with neurofibrillary tangles/dementia, and Parkinson's disease”.  
There is no one cause of these diseases. Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia are Prion diseases. So called tauopathy diseases includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex(PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). Down’s syndrome is genetic chromosomal abnormality.  Dementia puglisitica is caused by repeated head trauma. Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.  These exhibit a very broad range of effects and origins.  Many give distinctive and different patterns of effect.  Frontotemporal dementias (FTDs), which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and others produce progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, corticobasal degeneration (CBD) can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.  Thus, the scope is broad.   Claim 28 limits the diseases to -synucleinopathy, Parkinson’s disease, dementia with Lewy body, MSA, AD, and ALS. 
 (B) This is a method of treating all diseases with compounds.
(D) One of ordinary skill is a medical doctor. 
(C) (E) The existence of a "silver bullet" for all these diseases is contrary to our present understanding of pharmacology and medicine.  The causes of these neurodegenerative diseases are diverse as discussed above. Protein fragments are to blame in prion diseases like Creutzfeldt-Jakob disease. Viral infections are involved in some forms of neurodegeneration.  Alzheimer's Disease involves tau and -amyloid proteins, although its exact cause is unknown. Amyotrophic lateral sclerosis (ALS) has no clear cause. For Parkinson's disease -synuclein is involved.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. There is no basic causal link between the diseases listed and any known pharmacology. 
	 

There is a large amount of evidence to show that the claimed compounds would have a detrimental effect on those suffering from neurogenerative disease.   Gangloff WO 2015134171 A1 (cited on the IDS) teaches a number of compounds of the instant claims including but not limited to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

These compounds read on claim 27 where R1 is cyclopropyl, R5 is H, R2 is H, R3 is H and R4 is various heteroaryls or heterocycles including but not limited to thiophene, pyrazole, thiazole, imidazole where the rings are optionally substituted with alkyl or –C(=O)NRaRb, where Ra/Rb are H, alkyl or haloalkyl.  The compounds were shown to be inhibitors of TBK1.  According to Oakes “TBK1: a new player in ALS linking autophagy and neuroinflammation” Molecular Brain (2017) 10:5, 1-10, this activity is linked with exacerbating neurodegenerative diseases like ALS by directly inhibiting the autophagic action of TBK1.
Autophagy is a process by which ubiquitinated proteins and damaged organelles are degraded and recycled. Abnormal protein aggregates are a hallmark of ALS pathology, in addition to this, mutations in several genes involved autophagy have been associated with ALS including SQSTM1 (encodes p62), SOD1, OPTN, VCP, UBQLN2 and most recently TBK1. This suggests that disruption of autophagy is important in ALS pathophysiology [1, 50].....Autophagy adaptors enhance disposal of cargo, such as ubiquitinated proteins and damaged mitochondria, by linking them with autophagosome-associated proteins such as LC3-II [50]. Many of the ALS-associated inclusions described previously contain p62 and ubiquitin. Ubiquitination of proteins marks them for degradation; autophagy adaptors recruit ubiquitinated proteins to the phagophore by linking ubiquitin and LC3-II. p62 and OPTN are autophagy adaptors and mutations in these proteins result in impaired autophagy and are recognized causes of ALS [54, 55]. Importantly, p62, OPTN, and another autophagy adaptor NDP52 are all regulated by phosphorylation by TBK1 [48]. (Page 5, column 2)

Oakes also points out that lack of function mutations in TBK1 are found in ALS patients and other types of neurodegeneration:
We collated 92 TBK1 mutations identified in patients with ALS, ALS-FTD or FTD from eight human genetics studies (Table 1, Additional file 1: Table S1 and Fig. 1). 88 of these mutations were identified in ALS patients (ALS and ALS with FTD) of which 27 are potential loss of function variants (nonsense, splice site and frameshift Freischmidt et al. identified 8 heterozygous loss of function variants, of which 7 resulted in the loss of expression of TBK1 and therefore were reported as causative via haploinsufficiency [7]. The loss of function variant that was expressed (p.690-713del) contained a deletion in the CCD2 domain that prevented binding of OPTN, indicating that this may be sufficient to cause ALS/FTD [7].
The majority of ALS-associated TBK1 variants (45) identified to date are missense mutations (Fig. 2, Additional file 1: Table S1) of unknown pathogenicity. The functional relevance of these variants is less obvious than nonsense or frameshift mutations, which lead to loss of expression of TBK1.

He “The TBK1-OPTN Axis Mediates Crosstalk Between Mitophagy and the Innate Immune Response: A Potential Therapeutic Target for Neurodegenerative Diseases” Neurosci. Bull. June, 2017, 33(3):354–356 also discusses the link between the function of TBK1 the pathophysiology of neurodegeneration. TBK1 has a protective effect and inhibiting its action would offer no therapeutic benefit and harm patients,
The TBK1-OPTN axis participates in many pathophysiological processes. As an upstream binding partner for the autophagy receptor, TBK1 phosphorylates OPTN on damaged mitochondria, leading to the formation of a TBK1-OPTN complex. Inhibition and depletion of TBK1 or OPTN blocks the efficient turnover of depolarized mitochondria. The expression of amyotrophic lateral sclerosis (ALS)-associated TBK1 or OPTN mutants also interferes with mitophagy [2, 3, 7]. These defects in mitophagy are rescued by overexpression of TBK1 and OPTN. Notably, TBK1 or OPTN mutants are causative agents in the development of primary open angle glaucoma, Parkinson disease, ALS and frontotemporal lobar degeneration. In in vitro model systems, markers of these neurodegenerative diseases are reversed by the well-known TBK1 inhibitors BX795, MRT67307, and amlexanox [8, 9]. Thus, the mitophagy induced by TBK1-OPTN signaling may emerge as a potential therapeutic target for neurodegenerative diseases” (page 354 column 2). To sum up, TBK1-OPTN initiates self-reinforcing positive-feedback programs by eliminating damaged mitochondria via PINK1/parkin-dependent mitophagy. Disruption of TBK1 or OPTN results in the occurrence and development of neurodegenerative diseases.... Thus, the development and identification of TBK1 and OPTN agonists and antagonists that affect mitophagy and regulate the innate immune response may provide essential clues for the design of new therapeutic avenues for the pathogenesis of neurodegenerative and inflammation-associated diseases by targeted TBK1-OPTN axis interference. (Page 355 conclusion) 

 
Since the claimed compounds have the property of antagonism of TBK1 and would exacerbate neurodegenerative disease, the instant claims are not enabled for the treatment of neurodegenerative diseases.
Ni US 20100075965 A1 (cited on the IDS) teaches a number of claimed compounds including but not limited to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

These compounds read on claim 27 where R1 is azetidine (a 4 membered heterocycle), R5 is H, R2 is H, R3 is H and R4 is pyridine or pyrazine where the rings are optionally substituted with –NRaRb where RaRb are H (listed as amino in claim 8), haloalkyl or –ORa, where Ra is haloalkyl.  The compounds were placed in compositions on page 21 at paragraph [0327] ff. and tested in the assays on pages 69-70ff where they were shown to be PI3K inhibitors and have activity on cell growth.  The first page of the disclosure at paragraph [0002] lists pharmaceutical salts as does claim 1. Paragraph [0208] on page 8 describes the HCl salt.
	The positive function of PI3K has been linked to neuronal survival, according to Rai “Disruption of Akt and Erk-mediated signal transduction significantly contributes in the pathogenesis of various neurodegenerative diseases (NDs), such as Parkinson’s disease,Alzheimer’s diseases, Huntington’s disease, and many others... Akt has been reported to regulate neuronal toxicity through its various substrates like FOXos, GSK3β, and caspase-9 etc. Akt is also involved with PI3K in signaling pathway to  mediate neuronal survival.” (abstract).
	“Activation of PI3K/Akt PI3K–Akt pathway seems to be very significant component for mediating neuronal survival under a wide variety of circumstances. The trophic factors such as NGF, insulin-like growth factor I, or BDNF activate a variety of signaling cascades, including the phosphatidylinositol-3-OH kinase (PI3K)–Akt (Akt; protein kinase identified in the AKT virus
[also known as protein kinase B]), the Ras–mitogen-activated protein kinase (MAPK), and the cAMP/protein kinase A (PKA) pathways (Schlessinger 2000). These above mentioned pathways contribute to cell survival under certain conditions that depend on the neuronal cell type and the survival factor (Pettmann and Henderson 1998). The survival factors, by binding to their cognate tyrosine kinase receptors, bring out the recruitment of PI3K to the vicinity of the plasma membrane. The catalytic subunit of PI3K generates the phosphoinositide phosphates PIP2 and PIP3 at the inner surface of the plasma membrane. PIP2 and PIP3 lead to the activation of several serine/threonine kinases, including Akt/ PKB, serum glucocorticoid-inducible kinase (SGK), ribosomal S6 kinase (RSK), and atypical forms of protein kinase C (PKC) (Vanhaesebroeck and Alessi 2000). Akt is recruited to the inner surface of the plasma membrane via interaction of its
pleckstrin homology domain with the phospholipid products of PI3K..... Previously, the PI3K–Akt pathway has been found to be adequate and, in some cases, needed for the trophic factorinduced
cell survival of a number of neuronal cell types (Vaillant et al. 1999; Yao and Cooper 1995). Ginty and coworkers have suggested that the capacity of neurotrophins to promote neuronal survival requires a functional PI3K–Akt pathway both inside the cell body and in the distal axons that are in contact with the dendrites of target neurons (Kuruvilla et al. 2000). (Page 778)
	Further discussion on page 781 explains that proper PI3K function, and neuroprotection is involved in autophagy, “It is reported that in neurodegenerative disorders including AD and PD, the PI3K/AKT pathway is altered, leading to autophagy disruption. The activity of the PI3K/AKT/mTOR pathway suppresses the autophagic process and is commonly related to pro-survival effects, and the suppression of mTOR activity promotes autophagy and it has been shown to be protective for neuronal cells, thus indicating that a coordinate mechanism is involved in neuroprotection (Jacinto et al. 2006).”  In conclusion it is explained “So compounds aiming to protect neuronal tissue must act in two ways: stimulating or sustaining the normal PI3K/AKT/mTOR survival pathway and promoting constitutive autophagy.”  This is the opposite behavior of the claimed compounds and they would on the face as inhibitors of PI3K exacerbate neurodegenerative disease. 
	As can be seen from the above, each neurodegenerative disorder has distinct causes and modes of treatment will not be the same.  According to the specification the instantly claimed compound inhibit c-Abl kinase activity and LRRK2 and LRRK2 G2019S kinase activity as detailed on pages 87-91.  The specification on pages 1-2 discusses the relevance of this activity to human disease:
[0004] The tyrosine kinase c-abl is tightly regulated non-receptor protein tyrosine kinase involved in a wide range of cellular processes, including growth, survival and stress response (Nat Rev Mol Cell Biol, 2004, 5:33-44) and c-abl involved in regulation several cellular processes and has implicated in the development of the central nervous system by controlling neurogenesis.   More recently, increasing evidence from various experimental model systems has also revealed that c-abl is activated in neurodegenerative disease such as Alzheimer's disease, Parkinson's disease, Neiman-Pick type C diseases and tauopathies.  (Human Molecular Genetics, 2014, Vol. 23, No. 11) 

 [0005] The stress-signaling non-receptor tyrosine kinase c-abl links parkin to sporadic forms of Parkinson's disease via tyrosine phosphorylation.  Tyrosine phosphorylation of parkin by c-abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic Parkinson disease.  Inhibition of c-abl offers new therapeutic opportunities for blocking Parkinson disease progression.  (The Journal of Neuroscience, 2011, 31(1):157-163) Amyotrophic lateral sclerosis (ALS) is a fatal neurodegenerative disease characterized by progressive death of motor neurons.   Knockdown of c-abl with small interfering RNAs (siRNAs) also rescued ALS motor neuron degeneration.  (Imamura et al., Sci.  Transl.  Med.  9, 2017).  Multiple System Atrophy (MSA) is a rare, rapidly progressive neurodegenerative disease without any current treatment.  In MSA there is accumulation of -synuclein in the neurons and oligodendrocytes of the substantia nigra, striatum, olivopontocerebellar structures and spinal cord.  (J Neural Trans Vienna Austria 1996.  2016; 123(6)) 

 [0006] Administration of the tyrosine kinase inhibitor nilotinib decreases c-abl activity and ameliorates autophagic clearance of -synuclein in transgenic and lentiviral gene transfer models.  Activation of c-abl in the mouse forebrain induces neurodegeneration in the hippocampus and striatum.   Therefore, an increase in c-abl activity via phosphorylation may be associated with the -synuclein pathology detected in Parkinson disease and other neurodegenerative disease.  (Hum Mol Genet.  2013 Aug.  15).

 [0007] c-abl is a potential therapeutic target for -synucleinopathy, Parkinson disease, Alzheimer disease, ALS, Dementia with Lewy body and MSA.
 
 [0008] Mutations in the leucine-rich repeat kinase 2 (LRRK2) gene are the most common cause of familial Parkinson disease with autosomal dominant inheritance.  LRRK2 played important roles in the death of neurons via directly phosphorylating apoptosis signal-regulating kinase 1 at Thr832 site and activating the kinase activity.  LRRK2 G2019S mutation impairs dopamine receptor D1 internalization, leading to an alteration in signal transduction.  Parkinson disease-associated LRRK2 mutations upregulate the expression of mitochondrial calcium uniporter, a mitochondrial calcium transporter and then promote the uptake of dendritic and mitochondrial calcium in cortical neurons and familial Parkinson disease patient fibroblasts.  (Frontiers in aging Neuroscience, 2018 April (10)) Accordingly, LRRK2 has emerged as a promising therapeutic target for disease modification in Parkinson disease.

The citation of “Human Molecular Genetics, 2014, Vol. 23, No. 11” is incomplete, lacking page numbers or an author but appears to be the reference:  Mahul-Mellie “c-Abl phosphorylates a-synuclein and regulates its degradation: implication for -synuclein clearance and contribution to the pathogenesis of Parkinson’s disease” Human Molecular Genetics, 2014, Vol. 23, No. 11 2858–2879.  Having read this reference the sentence on the first page is “However, the mechanisms by which c-Abl contributes to the initiation and/or propagation of the pathogenic events underlying these neurodegenerative diseases remain poorly understood.”  According to the conclusion:
Increasing evidence suggests that the tyrosine kinase activity of c-Abl plays important roles in regulating the clearance of key proteins involved in PD or AD and represents a viable target for the treatment of these neurodegenerative disorders. The inhibition of c-Abl activity using different pharmacological inhibitors reduces neurodegeneration in animal models of PD (12,13,26,29). Nilotinib targets not only a-syn but also hyperphosphorylated tau for degradation (26). Imatinib, a first generation c-Abl inhibitor, has also been shown to act as a powerful activator of autophagy in cells (63), and it inhibits -amyloid production in rat neuronal primary cultures and in guinea pig brains (64). Further studies are needed to explore the molecular mechanisms underlying the role of c-Abl in regulating the production, clearance and aggregation of these proteins and to validate c-Abl as a target for the treatment of PD and related synucleinopathies.

These findings are interesting and the application of these compounds has been reviewed.  S. Brahmachari “ c-Abl and Parkinson’s Disease: Mechanisms and Therapeutic Potential” Journal of Parkinson’s Disease 7 (2017) 589–601:
A number of early studies explored the potential of Imatinib (STI-571, Gleevec, formerly known as CGP57148)—a first-line drug for CML designed to specifically inhibit the BCR-Abl fusion protein [77]—in cell and animal models of AD and PD. Treatment of primary hippocampal neurons with Imatinib was shown to protect against the toxicity induced by Ab fibrils [78]. Furthermore, several recent studies have also found that Imatinib prevents c-Abl mediated phosphorylation and inactivation of parkin following the MPTP treatment in vitro and in vivo.

However, based on these studies, it remains unclear whether Imatinib treatment can protect against neurodegeneration [4, 31, 59, 60]. Moreover, because of Imatinib’s poor blood-brain barrier (BBB) penetrance, it is unclear whether or not tolerable doses are sufficient to modify disease course in PD patients [31, 79]. The CNS levels of Imatinib are further reduced through active transport outside of the brain via the efflux transporters ABCG2 and ABCB1 (also known as MDR1 and P-Glycoprotein) [79, 80]. Due to these factors, it seems unlikely that Imatinib can successfully be adapted as a therapy for PD patients...
	In a small cohort of human PD patients, daily Nilotinib treatments led to minor improvements in motor and cognitive performance at 6 months of treatments. However, the lack of a placebo control group renders it impossible to conclude whether Nilotinib modifies disease course. Furthermore, these benefits were completely reversed once 12 weeks had elapsed following cessation of treatment [68]. The fact that clinical benefits reversed so rapidly after treatment cessation renders it questionable whether patient improvement was due to reduced neurodegeneration..... While this study does not completely discount the possibility that Nilotinib may still be an effective PD therapy if administered correctly, it is paramount that well-conducted randomized, placebo-controlled trials are carried out to properly evaluate its safety and efficacy in human patients.... While a large and growing body of evidence indicates that c-Abl inhibitors such as Imatinib, Nilotinib, and Bafetinib show efficacy in preclinical models of PD, it remains to be convincingly shown that any of these three inhibitors have potential for the chronic treatment of human patients. Many challenges remain in applying c-Abl inhibition as a disease-modifying therapeutic strategy for PD, including low BBB penetrance and inhibition of off-target kinases. Despite these hurdles, based on the growing evidence suggesting that c-Abl plays a critical role in neurodegeneration in PD and the early success of these imperfect c-Abl inhibitors as potential PD therapy; there is a growing need and importance for future development of c-Abl inhibitors that have properties of higher BBB penetrant and target-specificity to treat PD.

	It does seem to suggest treatment of PD might be reasonable if the claims were limited to some group of compounds that actually inhibit c-abl and not other random known kinase inhibitors as discussed above.  Brahmachari discusses the problems with off-target activity, and one could imagine the benefits of c-abl inhibition being offset by inhibition of PI3K and TBK1 or other kinases.  
The situation with ALS seems less promising and the sole support for a c-Abl dependent mechanism is a reference to Imamura et al., Sci.  Transl.  Med.  9, 2017, said to show “Knockdown of c-abl with small interfering RNAs (siRNAs) also rescued ALS motor neuron degeneration.”   Imamura, which is Imamura “The Src/c-Abl pathway is a potential therapeutic target in amyotrophic lateral sclerosis” Sci. Transl. Med. 9, eaaf3962 (2017) 24 May 2017 pages 1-10, explains that, “Amyotrophic lateral sclerosis (ALS) is a neurodegenerative disease that causes progressive loss of motor neurons (1, 2). The disease progression is fast, and there is no effective treatment. Most cases are classified as sporadic ALS, whereas about 10% are familial.”  The Imamura studies are drawn to using bosutinib, in a mouse model of ALS.  The pharmacology of bosutinib is distinct as it inhibits Src as well.  According to the report “knockdown of Src or c-Abl by small interfering RNAs (siRNAs) in ALS patient iPSC-derived motor neurons promoted motor neuron survival (Fig. 2F). This beneficial effect of Src or c-Abl knockdown was canceled if siRNA-resistant forms of Src or c-Abl were expressed by the motor neurons (fig. S3, B and C). Among the Src/c-Abl inhibitors, we focused on hits that directly blocked Src/c-Abl, such as bosutinib and dasatinib...” (Page 2).  It is not clear what relevance these experiments have to the claims.  There are no effective animal models of ALS see Petrov “ALS Clinical Trials Review: 20 Years of Failure. Are We Any Closer to Registering a New Treatment?” Frontiers in Aging Neuroscience | www.frontiersin.org 1 March 2017 | Volume 9 | Article 68, 1-11 page 4:
The analysis of CTs presented in this systematic review is a testament to the extraordinary complexity of the ALS disease mechanisms. Even though academic science has made significant progress in attempting to elucidate molecular, genetic, epigenetic and environmental aspects of motor neuron degeneration, the slow translational progress with only one approved drug on the US and European markets suggests that existing preclinical models are not fully representative of human disease process. The absence of the fully characterized and validated rodent ALS models is increasingly recognized as a major hurdle in clinical development. In a recent study by ALS Therapy Development Institute (ALS TDI), researchers performed rigorous animal tests on multiple compounds which failed in CTs. Surprisingly, the improvement in survival which was previously published for all those drug candidates (including riluzole) could not be replicated in an ALS TDI study (Perrin, 2014). Authors emphasize the need for community effort in the area of preclinical model development both by the public and private agencies. In the meantime, currently available preclinical models should be considered useful only to a certain extent, with the ultimate test of the potential efficacy of any novel pharmaceutical having to come from large-scale human CTs. [Emphasis Added].

The state of the art in Alzheimer’s diseases treatment is that, currently, there is no effective treatment for the disease.  The discovery of treatments for Alzheimer’s diseases is one of the most difficult of all undertakings in the treatment of neurological conditions.  There is no explanation as to how all other neurodegenerative diseases could be treated through such a mechanism involving c-Abl inhbition.  For these reasons the claims are not enabled and appropriately rejected.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625